Quartz Caterers, Inc. v Nassau County Bar Assn. (2015 NY Slip Op 05459)





Quartz Caterers, Inc. v Nassau County Bar Assn.


2015 NY Slip Op 05459


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-02365
 (Index Nos. 15991/12)

[*1]Quartz Caterers, Inc., et al., appellants, 
vNassau County Bar Association, respondent.


Victor Levin, Garden City, N.Y., for appellants.
Abrams, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Lake Success, N.Y. (Keith J. Singer of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Garguilo, J.), dated November 28, 2012, which granted the defendant's motion for summary judgment dismissing the complaint and denied their cross motion for summary judgment on the complaint.
ORDERED that the order is affirmed, with costs.
"Where the terms of a contract are clear and unambiguous, the intent of the parties must be found within the four corners of the contract, giving a practical interpretation to the language employed and reading the contract as a whole" (Ellington v EMI Music, Inc., 24 NY3d 239, 244; see Greenfield v Philles Records, 98 NY2d 562, 569). Here, the defendant made a prima facie showing of entitlement to judgment as a matter of law based on the unambiguous terms of the contract (see Hugh O'Kane Elec. Co., Inc. v County of Westchester, 54 AD3d 660; McGuckin v Snapple Distribs., Inc., 41 AD3d 795). In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324). The contract should be enforced according to its plain meaning (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162).
The plaintiffs' remaining contention is not properly before this Court.
Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint and properly denied the plaintiffs' cross motion for summary judgment on the complaint.
RIVERA, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court